Exhibit 10.1

 

AGREEMENT REGARDING ADDITIONAL TERM LOANS

 

THIS AGREEMENT REGARDING ADDITIONAL TERM LOANS (this “Agreement”) dated as of
August 31, 2016 by and among SL GREEN REALTY CORP. (the “Parent”), SL GREEN
OPERATING PARTNERSHIP, L.P. (“SLGOP”) and RECKSON OPERATING PARTNERSHIP, L.P.
(“Reckson”; together with the Parent and SLGOP, each individually a “Borrower”
and collectively, the “Borrowers”), BANK OF MONTREAL (“BMO”), MIZUHO BANK, LTD.
(“Mizuho”), WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”; and together
with the BMO and Mizuho, collectively, the “Increasing Lenders” and each an
“Increasing Lender”), and Wells Fargo, as Administrative Agent (the
“Administrative Agent”).

 

WHEREAS, the Borrowers, the financial institutions from time to time party
thereto as “Lenders”, the Administrative Agent, and the other parties thereto,
have entered into that certain Amended and Restated Credit Agreement (as amended
by that certain First Amendment to Amended and Restated Credit Agreement (the
“First Amendment”) dated as of March 21, 2014, as further amended by that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
January 6, 2015, as further amended by that certain Third Amendment to Amended
and Restated Credit Agreement (the “Third Amendment”) dated as of July 31, 2015,
and as further amended, restated, supplemented or otherwise modified from time
to time up to, but not including the date hereof, the “Credit Agreement”) dated
as of November 16, 2012 (the “Original Closing Date”), pursuant to which, on and
as of the Original Closing Date, the Lenders made available to the Borrowers
certain credit facilities consisting of up to $1,200,000,000 in aggregate amount
of Revolving Commitments and $400,000,000 in aggregate principal amount of Term
Loans;

 

WHEREAS, in connection with the First Amendment, the Borrowers borrowed
$383,000,000 in aggregate principal amount of Additional Term Loans;

 

WHEREAS, in connection with that certain Agreement Regarding Additional Term
Loan dated as of November 10, 2014, among the Borrowers, The Bank of New York
Mellon and the Administrative Agent, the Borrowers borrowed $50,000,000 in
aggregate principal amount of Additional Term Loans;

 

WHEREAS, in connection with the Third Amendment, (i) the Revolving Commitments
were increased to an aggregate amount of up to $1,600,000,000 and (ii) the
Borrowers borrowed $100,000,000 in aggregate principal amount of Additional Term
Loans; and

 

WHEREAS, pursuant to Section 2.19. of the Credit Agreement, the Increasing
Lenders are willing to make Additional Term Loans to the Borrowers in the
principal amount of $250,000,000 on the terms set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Additional Term Loan.  Upon the effectiveness of this Agreement each
Increasing Lender agrees to make an Additional Term Loan to the Borrowers in the
principal amount set forth for such Increasing Lender on Exhibit A attached
hereto as such Increasing Lender’s “Additional Term Loan Amount” (the “New
Additional Term Loans”).

 

Section 2.  Conditions Precedent.  The effectiveness of this Agreement,
including each Increasing Lender’s obligation to make a New Additional Term Loan
pursuant to Section 1 above, is subject to

 

--------------------------------------------------------------------------------


 

receipt by the Administrative Agent of each of the following, each in form and
substance satisfactory to the Administrative Agent:

 

(a)           a counterpart of this Agreement duly executed by the Borrowers,
the Administrative Agent and the Increasing Lenders;

 

(b)           new or replacement (as the case may be) Term Notes executed by the
Borrowers, payable to each Increasing Lender in the aggregate principal amount
of such Term Loan Lender’s Term Loans after giving effect to this Agreement (the
“New Term Notes”);

 

(c)           copies certified by the Secretary or Assistant Secretary of all
corporate, partnership or other necessary action taken by the Borrowers to
authorize their execution, delivery and performance of this Agreement and the
New Term Notes and the borrowing of the New Additional Term Loans;

 

(d)           an opinion of counsel to the Borrowers and addressed to the
Administrative Agent and each Increasing Lender covering such matters as
reasonably requested by the Administrative Agent; and

 

(e)           evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and each Lender have been paid.

 

Section 3.              Representations and Warranties and Acknowledgements of
Increasing Lenders.  Each Increasing Lender (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and (ii) it has, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and to make a New Additional Term Loan and (b) agrees that
it will, independently and without reliance on the Administrative Agent or any
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents.

 

Section 4.              Representations of Borrowers.  Each Borrower represents
and warrants that (a) no Default or Event of Default shall be in existence as of
the date hereof or immediately after giving effect to the making of the New
Additional Term Loans contemplated hereby, (b) the representations and
warranties made or deemed made by any Borrower in any Loan Document to which
such Borrower is a party shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on the date of the making of the New Additional Term Loan with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted hereunder and (c) the execution and delivery by each Borrower of this
Agreement and the performance by each Borrower of this Agreement and the Credit
Agreement, as supplemented by this Agreement, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice, or both: (i) require any Government Approvals or violate any Applicable
Laws (including Environmental Laws) relating to any Borrower; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of any Borrower, or any indenture, agreement or other instrument to
which any Borrower is a party or by which it or any of its respective properties
may be bound; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by any
Borrower other than in favor of the Administrative Agent for its benefit and the
benefit of the Lenders and the Issuing Bank.

 

2

--------------------------------------------------------------------------------


 

Section 5.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE, WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS
OF ANOTHER JURISDICTION.

 

Section 6.  Counterparts.  This Agreement may be executed in any number of
counterparts (which may be effectively delivered by facsimile, in portable
electronic format (“PDF”) or other similar electronic means) each of which, when
taken together, shall constitute one and the same agreement.

 

Section 7.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 8.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by each Lender party hereto, the
Administrative Agent and the Borrowers.

 

Section 9.  Expenses.  The Borrowers shall reimburse the Administrative Agent
upon demand for all costs and expenses (including attorneys’ fees) incurred by
the Administrative Agent in connection with the preparation, negotiation and
execution of this Agreement and the other agreements and documents executed and
delivered in connection herewith.

 

Section 10.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 11.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

 

Section 12.  Effects.  On and after the effectiveness of this Agreement, this
Agreement shall constitute a Loan Document.

 

[Signatures on Next Page]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement Regarding
Additional Term Loans to be executed as of the date first above written.

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By:

SL Green Realty Corp.

 

 

 

 

 

By:

/s/ Andrew Mathias

 

 

Name:

Andrew Mathias

 

 

Title:

President

 

 

 

 

 

 

 

RECKSON OPERATING PARTNERSHIP, L.P.

 

 

 

By:

Wyoming Acquisition GP LLC,

 

 

as Sole General Partner

 

 

 

 

 

By:

SL Green Operating Partnership, L.P.,

 

 

 

 

 

 

By:

SL Green Realty Corp.

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Mathias

 

 

Name:

Andrew Mathias

 

 

Title:

President

 

 

 

 

 

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Mathias

 

 

Name:

Andrew Mathias

 

 

Title:

President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------

 


 

[Signature Page to Agreement Regarding Additional Term Loans with SL Green
Operating Partnership, L.P. et al.]

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as an Increasing Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Ricketts

 

 

Name: Matthew Ricketts

 

 

Title:Managing Director

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Agreement Regarding Additional Term Loans with SL Green
Operating Partnership, L.P. et al.]

 

 

 

BANK OF MONTREAL, as an Increasing Lender

 

 

 

 

 

 

 

By:

/s/ Kevin Fennell

 

 

Name: Kevin Fennell

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Agreement Regarding Additional Term Loans with SL Green
Operating Partnership, L.P. et al.]

 

 

 

MIZUHO BANK, LTD., as an Increasing Lender

 

 

 

 

 

 

 

By:

/s/ John Davies

 

 

Name: John Davies

 

 

Title: Authorized Signatory

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Amounts of Additional Term Loans / New Term Loan and Revolving Commitment
Amounts

 

Lender

 

Additional Term
Loan Amount

 

Wells Fargo Bank, National Association

 

$

125,000,000

 

Bank of Montreal

 

$

75,000,000

 

Mizuho Bank, Ltd.

 

$

50,000,000

 

TOTAL

 

$

250,000,000

 

 

--------------------------------------------------------------------------------